DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments dated 02/14/2022 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 15 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: The fixation means used for securing the holder 35 can have any suitable design and, for example, can comprise a locking bracket, set of screws, hinges, or other fastening arrangement.  
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a 
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 3-5, 9-13 and 18-20 under 35 U.S.C. 103 as being unpatentable over Adriaan (BE1020195A3; also published as NL2005264C2) in view of Lyons (US 2003/0039933 A1).

    PNG
    media_image1.png
    416
    1050
    media_image1.png
    Greyscale

Regarding Claims 1, 3-4, 10-13 and 18-20, Adriaan discloses a log-like block, comprising: a pipe having a pipe distal part (see 5, 6) made at least in part of a flexible material and associated with at least one distal end (8) of the pipe, and a pipe proximal part (3) associated with a proximal end of the pipe; a block body (2) having a passage with a passage shape and dimensions corresponding to those of the pipe distal part (i.e. the passage is formed during the molding process used to form said block body with said pipe extending within), the pipe distal part being built-in in said passage so that the at least one pipe distal end (8) is closed therein (see Fig. 1) and the pipe distal part (see 5, 6) is free of a capability of being moved relative to the passage, the pipe proximal part with the proximal end of the pipe being configured to be brought into a gas communication with a gas supply source (inherent); and at least one pipe i.e. the circumferential surface of the pipe) and the passage has an inner surface, which is in intimate contact with an entire circumferential surface of at least the pipe distal part (the description states: “The mold is filled halfway with the mixture and the aluminum tube consisting of gas supply line 3, manifold 4 and gas-carrying bodies 5, 6 is pressed into it, such that a good embedding is created. This whole is kept in position by means of a few external support points. The 10 mm metal tube protrudes from the mold at the top and can later be connected to an external gas supply. The mold is now filled with the mixture. After eight hours the mixture is completely form-retaining and the ceramic log can be taken out of the mold.”); being molded around at least the pipe distal part (the description states: “The mold is filled halfway with the mixture and the aluminum tube consisting of gas supply line 3, manifold 4 and gas-carrying bodies 5, 6 is pressed into it, such that a good embedding is created. This whole is kept in position by means of a few external support points. The 10 mm metal tube protrudes from the mold at the top and can later be connected to an external gas supply. The mold is now filled with the mixture. After eight hours the mixture is completely form-retaining and the ceramic log can be taken out of the mold.”); wherein the block body is made of a heat resistant material such as ceramic material, ceramic fiber, concrete or the like (the description states: “The hearth block body 2 is made of a ceramic insulating material that is cast in a mold and cured therein.”); wherein the pipe distal part has at least a portion which is not straight (see 6), said portion being made of a flexible material (the description states: “Because the gas-carrying bodies 5, 6 are made of thin-walled resilient tubes, they are flexible.”), and wherein the passage has a corresponding non-straight portion (inherent; the non-straight portion of the passage is formed when the hearth block body is molded with the non-straight pipe portion therein); wherein said at least one pipe outlet opening is formed in the portion of the pipe distal part made of a flexible material (see at least Figs. 1 & 2); a gas burner for a fireplace, comprising at least one log-like block according to claim 1 (inherent); a method for producing the log-like block according to claim 1, the method comprising: providing a pipe having at least one first end intended to constitute a pipe distal end (see 5, 6) and a second end intended to constitute a pipe proximal end (see 3); providing a material which is configured to rigidify from a first non-rigidified state into a second rigidified state (the description states: “The material of the hearth block body 2 is a ceramic insulating material that starts as a thick liquid mass and can therefore be poured into the mold. Because a harder has been added, this mass will solidify after about an hour.”); surrounding a distal part of the pipe comprising the at least one pipe distal end by said material in the first non-rigidified state within a mold so as to allow a remainder of the pipe with the pipe proximal end to be brought via the pipe proximal end into a gas communication with gas supply source (inherent); allowing the material within the mold to rigidify into the block body so that the pipe distal part surrounded thereby appears to be built-in in the block body, being disposed in a passage within the block body, and being free of a capability of being moved relative to the block body and so that the at least one pipe distal end is closed therein, the block body together with the pipe distal part being built-in therein constituting the log-like block (inherent); removing the log-like block from the mold (the description states: “After eight hours the mixture is completely form-retaining and the ceramic log can be taken out of the mold.”); and providing fluid an opening in the pipe distal part and an exterior of the block so as to allow a gas within the pipe to exit the pipe distal part through said opening (see 9, 9’, 9”); wherein the at least one elongated groove (7) has a configuration similar to that, and aligned with, the pipe distal part, and wherein the step of forming the openings is performed through said groove (see at least Figs. 1 & 2); further comprising placing a metal wool within said groove (the description states: “The slots are then loosely filled with metallic fiber.”).
Adriaan further discloses wherein the block body has at least one elongated groove (7) formed therein but does not disclose that said elongated groove extends in depth all the way between the exterior of the block and the pipe distal part so as to allow the exposure therethrough of the at least one pipe outlet opening to the exterior of the block.
Lyons teaches a log-like block (18), comprising: an elongated groove (60) extends in depth all the way between the exterior (44) of the block and the pipe distal part (34) so as to allow the exposure therethrough of the at least one pipe outlet opening (38) to the exterior of the block.

    PNG
    media_image2.png
    432
    1100
    media_image2.png
    Greyscale
 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Adriaan wherein said elongated groove extends in depth all the way between the exterior of the block and the pipe distal part so as to allow the exposure therethrough of the at least one pipe outlet opening to the exterior of the block as taught and/or suggested by Lyons, since both references teach a log-like block comprising: a flame emanating from an elongated groove, it would have been obvious to one skilled in the art to substitute one elongated groove arrangement for the other to achieve the predictable result of providing a flame region in order to simulate a burning log.
Regarding Claim 5, "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). Neither Adriaan or Lyons specifically disclose an extrusion manufacturing method. Nonetheless, both Adriaan and Lyons disclose the product made by a different method of production (i.e. a molding process) therefore, the claim is unpatentable even though the prior product was made by a different process.
Regarding Claim 9, Lyons further teaches constituting a part of a gas burner (70) comprising a gas supply conduit configured to receive therein at least the proximal end of the pipe proximal part (see 78c, Fig. 3; see also para. 0050 which states: “The system 70 further includes a control box 74 which is connected to a source of gaseous fuel (not shown). Gas inlet pipes 78a, 78b and 78c extend from the control box, and are in communication with the 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Adriaan to constitute a part of a gas burner comprising a gas supply conduit configured to receive therein at least the proximal end of the pipe proximal part as taught and/or suggested by Lyons, since such a modification would provide an fuel/air mixing and supply system for said log-like block.  
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Adriaan in view of Lyons as applied to Claim 1 above, and further in view of Norel (BE 770101 A).
Regarding Claim 8, Adriaan in view of Lyons does not disclose wherein the pipe distal part has a pipe main portion and at least one pipe branch portion extending transversely thereto, and the passage has a passage main portion and at least one passage branch portion corresponding in shape and dimensions to, and receiving, the pipe main and branch portions, respectively.
Norel teaches a log-like block wherein the pipe distal part has a pipe main portion (see A) and at least one pipe branch portion extending transversely thereto (see Fig. 2; the branch portions extending transversely from saif pipe main portion), and the passage has a passage 

    PNG
    media_image3.png
    708
    439
    media_image3.png
    Greyscale

It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to further modify Adriaan in view of Lyons wherein the pipe distal part has a pipe main portion and at least one pipe branch portion extending transversely thereto, and the passage has a passage main portion and at least one passage branch portion corresponding in shape and dimensions to, and receiving, the pipe main and branch portions, respectively as taught and/or suggested by Norel, since such a modification would provide a means to simulate a number of logs as illustrated in Fig. 1 of Norel.  
Claims 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Adriaan in view of Lyons as applied to Claim 1 above, and further in view of Schaafsma (WO 0150064 A1).
Regarding Claims 14-16, Adriaan in view of Lyons does not disclose further comprising a holder configured to detachably hold the log-like block in a desired orientation in an interior of the fireplace, the holder comprising a gas outlet port configured to receive therein the proximal end of the pipe; further comprising fixation means configured to fix the holder to the interior of the fireplace; wherein an orientation, in which the holder holds the log-like block, is adjustable at least during installation of the gas burner.
Schaafsma teaches a log-like block comprising a holder (indicated in Fig. 3 below) configured to detachably hold the log-like block in a desired orientation in an interior of the fireplace (see Pg. 2, lines 23-31: “The holder can comprise engaging means for engaging the block. A fixed mounting or, alternatively, selectively releasable engaging means can be envisaged here. In the latter case the log-like block can be replaced by another block to enable production of gas burners of differing appearance from which the final user can choose and/or i.e. the holder and the tubular burner can be separate elements coupled together); further comprising fixation means (14) configured to fix the holder to the interior of the fireplace; wherein an orientation, in which the holder holds the log-like block, is adjustable at least during installation of the gas burner (see at least Pg. 6, lines 12-29: “As shown in the view of fig. 3, the conduit 20 of burner 13 is bent through an angle α which amounts to about 120 . Fig. 5 shows an alternative embodiment where the bend in conduit 20 of burner 13 is a bend through angle β, wherein angle β is approximately 105 . During production of the gas burners according to the present invention the position of the block 10 to be arranged on burner 13 is adjustable or can be adapted as required, for instance at the choice of a buyer or user, by varying the curve or bend through angle α and/or β. Conduit 20 then only has to be bent to a greater or lesser extent. In a alternative embodiment (not shown) a flexible connection is arranged in the bend in conduit 20 of burner 13. It is hereby possible for the 

    PNG
    media_image4.png
    893
    1380
    media_image4.png
    Greyscale

It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to further modify Adriaan in view of Lyons to further comprise a holder configured to detachably hold the log-like block in a desired orientation in an interior of the fireplace, the holder comprising a gas outlet port configured to receive therein the proximal end of the pipe; further comprising fixation means configured to fix the holder to the interior of the fireplace; wherein an orientation, in which the holder holds the log-like block, is adjustable at least during installation of the gas burner as taught and/or suggested by Schaafsma, since such a modification would contribute towards the flexibility of the visual configuration of said . 
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Adriaan in view of Lyons and Schaafsma as applied to Claim 14 above, and further in view of Riehl (US 4,418,456).
Regarding Claim 17, Schaafsma further teaches comprising an aeration chamber disposed within the holder (the aeration chamber proximate air supply opening 18), and configured to be brought in gas communication with the gas source to allow gas flow into a combustion chamber and with the interior of the fireplace to allow access of air to the chamber for aeration of the gas (see Pg. 5, lines 7-10: “an air supply hole 18, through which combustion air is drawn in and added to the gas for combustion flowing to the rows 16 with outlet openings.”).
Adriaan in view of Lyons and Schaafsma does not explicitly disclose an air input valve configured for adjusting the amount of air accessing the aeration chamber. It is however noted that Lyons teaches “a mixing valve… for adjusting the air to fuel ratio. The structure of such mixing valve… can be of any generally known in the art.”
Riehl teaches a burner comprising an air input valve (25) configured for adjusting the amount of air accessing the aeration chamber.

    PNG
    media_image5.png
    528
    814
    media_image5.png
    Greyscale

It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to further modify Adriaan in view of Lyons and Schaafsma to comprise an air input valve configured for adjusting the amount of air accessing the aeration chamber as taught and/or suggested by Riehl, since such a modification would provide a simple means to regulate the air supply to said burner.  
Claims 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Adriaan in view of Schaafsma.
Regarding Claims 21-23, Adriaan in view of Schaafsma discloses all of the claim limitations as is evident from the discussion of the references above. In the interest of brevity, the claim limitations already discussed above and the obviousness rationale for combining the references will not be repeated here.
Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Adriaan in view of Schaafsma as applied to Claim 21 above, and further in view of Riehl.
Regarding Claim 24, Adriaan in view of Schaafsma and Riehl discloses all of the claim limitations as is evident from the discussion of the references above. In the interest of brevity, the claim limitations already discussed above and the obviousness rationale for combining the references will not be repeated here.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure because the references are either in the same field of endeavor or are reasonably pertinent to the particular problem with which the applicant was concerned.  Please see form PTO-892 (Notice of References Cited) attached to, or included with, this Office Action. For example:

    PNG
    media_image6.png
    518
    1185
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    477
    1177
    media_image7.png
    Greyscale

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORGE A PEREIRO whose telephone number is (571)270-3932 and whose fax number is (571) 270-4932.  The examiner can normally be reached on M-F 9:00 - 5:00 EST.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JORGE A PEREIRO/Primary Examiner, Art Unit 3799